                 Case 3:21-cv-05233-BHS Document 15 Filed 04/12/21 Page 1 of 3




 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     TOM PARKWELL,                                    CASE NO. C21-5233 BHS
 8
                              Plaintiff,              ORDER DENYING MOTION FOR
 9          v.                                        EARLIER REMAND AND
                                                      DENYING MOTION FOR
10   MICHAEL T. PINES, et al.,                        RECONSIDERATION

11                            Defendants.

12

13          This matter comes before the Court on Plaintiff Tom Parkwell’s motion for earlier

14   remand, Dkt. 12, and Defendant Michael Pines’s motion for reconsideration, Dkt. 13. The

15   Court has considered the motions and the remainder of the file and denies both motions

16   for the reasons stated herein.

17          As set forth in the Court’s previous order, Dkt. 11, Plaintiff Tom Parkwell alleges

18   that he is the landlord of 300 N. Sequim Avenue, #24, Sequim, Washington 98382 (“the

19   property”), where Defendants including Pines reside. Dkt. 1-1. Parkwell alleges that

20   Defendants improperly refused to vacate the property. Id. He sued for a writ of restitution

21   and damages in the Clallam County Superior Court for the State of Washington. Id. Pines

22   removed the case to this Court, invoking the Court’s federal question jurisdiction, Dkt. 1,

23
     ORDER - 1
24
                Case 3:21-cv-05233-BHS Document 15 Filed 04/12/21 Page 2 of 3




 1   and moved for a temporary restraining order requiring the Clallam County Public Utility

 2   District to restore electricity service at the property, where he resides, Dkt. 8.

 3          As no federal question appeared on the face of Parkwell’s properly pleaded

 4   complaint, the Court found subject-matter jurisdiction lacking, denied the motion for

 5   temporary restraining order as moot, and ordered the case remanded. Dkt. 11 (citing,

 6   among others, 28 U.S.C. § 1447(c)). Per Local Civil Rule 3(i), the remand will take place

 7   fourteen days after the Court’s order, on April 21, 2021.

 8          Parkwell seeks earlier remand. Dkt. 12. He contends that as Defendants seek

 9   utility assistance and that he seeks a writ of restitution, prompt remand serves the interest

10   of all parties. Id. As Pines does not agree, the Court finds Parkwell has not established

11   good cause for earlier remand and DENIES the motion.

12          Pines seeks reconsideration of the Court’s order directing remand. Dkt. 13.

13   Motions for reconsideration are governed by Local Rule 7(h), which provides as follows:

14          Motions for reconsideration are disfavored. The court will ordinarily deny
            such motions in the absence of a showing of manifest error in the prior
15          ruling or a showing of new facts or legal authority which could not have
            been brought to its attention earlier with reasonable diligence.
16
     Local Rules W.D. Wash. LCR 7(h).1 “[A] motion for reconsideration should not be
17
     granted, absent highly unusual circumstances, unless the district court is presented with
18
     newly discovered evidence, committed clear error, or if there is an intervening change in
19

20          1
              Pines titles his motion one for reconsideration, but also cites Federal Rule of Civil
     Procedure 60, Relief from a Judgment or Order. Pines has not demonstrated that the Court
21   should relieve him from his judgment on any of the basis under Rule 60—clerical mistake,
     mistake, inadvertence, surprise, or excusable neglect, newly discovered evidence, fraud, a void
22   judgment, or a satisfied or discharged judgment.

23
     ORDER - 2
24
              Case 3:21-cv-05233-BHS Document 15 Filed 04/12/21 Page 3 of 3




 1   the controlling law.” Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir.

 2   2000) (quoting 389 Orange Street Partners v. Arnold, 179 F.3d 656, 665 (9th Cir. 1999)).

 3   Mere disagreement with a previous order is an insufficient basis for reconsideration, and

 4   reconsideration may not be based on evidence and legal arguments that could have been

 5   presented at the time of the challenged decision. Haw. Stevedores, Inc. v. HT & T Co.,

 6   363 F. Supp. 2d 1253, 1269 (D. Haw. 2005).

 7          Pines’s motion advances the same position in his notice of removal, that his

 8   federal counterclaims may create federal jurisdiction. As set forth in the Court’s prior

 9   order, “federal question jurisdiction exists only when a federal question is presented on

10   the face of the plaintiff’s properly pleaded complaint.” California v. United States, 215

11   F.3d 1005, 1014 (9th Cir. 2000). Therefore, Pines has not established manifest error, and

12   his motion for reconsideration is DENIED.

13          It is hereby ORDERED that Parkwell’s motion for earlier remand, Dkt. 12, is

14   DENIED, and Pines’s motion for reconsideration, Dkt. 13, is DENIED.

15          Dated this 12th day of April, 2021.

16

17

18
                                               ABENJAMIN H. SETTLE
                                                United States District Judge

19

20

21

22

23
     ORDER - 3
24
